DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Applicant’s argument – (pages 10-11) Applicant argues the following: 
Inter alia, Ortyn does not disclose or suggest a microscope system configured to acquire "first and second images, there being a time interval between acquisitions of the first and second images "' as recited in claim 1. 
Applicant argument focus on the lack of Ortyn’s cell population are not images as required by the claim language. Applicant pointed to paragraph 0023-0025 of Ortyn regarding this lack of teaching. 
Please look at the Remarks for further detail. 
Examiner’s response – Examiner would like to point out that the argument is directed toward claim 1. Please correct this. For the compact prosecution Examiner is assuming the argument is toward independent claims 27 and 53.
Examiner respectfully disagree and direct to Ortyn detail in 0025 that imagery collected from the population of cell with at least two of the following types of images with different lights such as fluorescence image and the other bright field image, wherein plurality of images are simultaneous collection of a plurality of different images. Examiner view that at least two images are collected and more images are kept on being captured simultaneous. 0024 detail that these techniques are monitoring the treatment of the patient, where such monitor would mean over time, over time these 

Applicant’s argument – (pages 12) Applicant argues the following:
Inter alia, Ortyn does not disclose or suggest a computer processor configured
to _''analyze the first image of the blood sample, at least partially in response thereto,
select to compare the first and second images of the blood sample to one another," as
recited in claim 1.
Applicant argues that Orty does not describe or suggest selecting to compare first and second images, based upon analysis of the first image only if analysis of the first image indicate that there is a reason to do so. 
Please look at the Remarks for further detail. 
Examiner’s response – Examiner would like to point out that the argument is directed toward claim 1. Please correct this. For the compact prosecution Examiner is assuming the argument is toward independent claims 27 and 53.
Examiner review the claims language and do not see such claim language or any indication that such a condition of “…based upon analysis of the first image only if analysis of the first image…” is within the claim language of claim. Examiner view Orty as monitoring the cell as disclose above argument in 0023-0025, using fluorescence image and the other bright field image, with analysis over time as part of the monitoring of the patient. Figure 3 and 0100-0104 teaches the image analysis in real time regarding feature such as photometric and morphometric differences, the cell poplutions, of the collected images data in order to distinguish the diseased cells from the healthy cell can be readily be identified (0104).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2021, 6/12/2020, 6/19/2019, 2/27/2019, 10/29/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-35, 37-43, 45-46, 53-58, and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Ortyn et al (US 2010/0232675) in view of Lin et al (US 2004/0241677):
Claim 27:
Ortyn et al teach the following subject matter:
Apparatus for use with a blood sample that was drawn from a subject and an output device (0011-0013 teaches method and apparatus for analyzing blood/erythrocyte), the apparatus comprising:
a microscope system configured to acquire (starting 0006 teaches the use of microscope for diagnostic evaluation):
a first image of the blood sample, using a microscope system, and
a second image of the blood sample, there being a time interval between acquisitions of the first and second images (figure 3 part 402 teaches image data from first cell/blood and part 406 teaches image data from second cell/blood using the microscope disclosed above; 0023-0025 teaches where the cells can be acquired at different times to aid in quantifying cellular changes over time); and
a computer processor configured to (0153-0156 teaches the require image processing including computing devices with processor such as laptop, networked, mainframe, hand-held, and other that include a processor and a memory in the execution of plurality of functions):
analyze the first image of the blood sample, at least partially in response thereto (figure 3 part 402 teaches image data from first cell/blood and part 404 teaches analyze of image with photometric or morphometric image features associated with disease condition and type):
select to compare the first and second images of the blood sample to one another (figure 3 part 402 and 0100-0104 where select first image are those of identify a disease condition, further detailed in 0104, and where second image are healthy image cells in order to quantified a difference),
compare the first and second images of the blood sample to one another (figure 3 part 408 and 0102-0105 teaches where previously identified image feature/first image to determine whether the disease condition is present in the second population of cell), and
determine a characteristic of the blood sample, at least partially based upon comparing the first and second images of the blood sample to one another by (figure 3 part 408 and 0100-0104 teaches identify likely carcinoma cells/characteristic between the comparing first and second images; 0101-0104 further identify some other differences/characteristic such as CLL and/or lymphocytes ratio). 
Ortyn et al teach all the subject matter above, but not the following which is taught by Lin et al:
determining whether between acquisitions of the first and second images (figure 3 teaches first and second time between step 330-379 and loop back to 330 again, as well as step 398 repeating for another/second image to be taking to determine parasitemia level, strain identification or stage identification between image acquisitions; 0043-0064 detail figure 3), there was relative motion between at least one erythrocyte within the sample and at least one entity within the sample (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary); and
at least partially in response thereto, determining whether the entity is an extra-erythrocytic or an intra-erythrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell (erythrocyte) due to pixel analysis in regarding to falling in/outside (intra/extra) boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell), and
generate an output in response to the determined characteristic (0056 teaches output regarding blood cell gone and parasite candidates remain would help conclude the characteristic of this sample; 0058 output anomalous bodies inside and outside red-blood cell help conclude the food print of the sample; 0064 teaches outputting analysis of shape characteristic of the parasite such as spherical, elongated, ring-shaped, banana-shaped to show different stages and different strains with generating/output data to indicates the species, distribution is view as characteristic as well).
Ortyn et al and Lin et al are both in the field of image analysis especially in the interaction between red blood cell and anomalous entity in time digital imaged samples such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill before the effective filing date to modify Ortyn et al by Lin et al regarding determination of entity in/outside of the red-blood cell to correctly classify the sample to prevent miss detection and lethal consequence as disclosed by Lin et al in paragraph 0011.

Ortyn et al further teach:
wherein the microscope system includes 
a microscope system that is disposed in a blood diagnosis machine (above teaches microscope system, where 0108-0102 further detail diagnosis of blood with classifier, ratio of presence of CLL, empirical data, such analysis of blood mirror the function of a blood diagnosis machine), 
the apparatus further comprising a sample receiving unit configured to receive the blood sample into the blood diagnosis machine by the subject placing the blood sample into the sample receiving unit (0107-0111 detail the apparatus where blood samples receive from flow cytometer; 0108-0112 teaches samples of cell/blood population analyze by the apparatus above).

Claim 29:
Ortyn et al further teach:
wherein the computer processor, in selecting to compare the first and second images of the blood sample to one another (figure 3 part 408 and starting 0102-0106 teaches where previously identified image feature/first image to determine whether the disease condition is present in the second population of cell; figure 15 part 407 teaches compare/difference between first and second cells), is configured to 
select to acquire the second image of the blood sample, and is configured to automatically drive the microscope system to acquire the second image, in response thereto (0030-0034 teaches where the first population acts as a control this will drive to see if stimulus to second population cell are effective for comparison).


Ortyn et al further teach:
wherein the microscope system is configured to acquire the first and second images of the blood sample by acquiring the first image of the blood sample during a first scan of the blood sample in which a plurality of images of the blood sample are acquired from respective fields of view (figure 3 part 402 teaches image data of first population which can be view first scan; abstract disclose plurality of images such as multimodal and multispectral image of cells from population of cells are collected which is view as apply to first scan), and 
acquiring the second image of the blood sample during a second scan of the blood sample in which a plurality of images of the blood sample are acquired from respective fields of view (figure 3 part 406 teaches image data of second population can be view as second scan; abstract disclose plurality of images such as multimodal and multispectral image of cells from population of cells are collected which is view as applying to second scan as well).

Claim 31:
Ortyn et al further teach:
further comprising a staining substance configured to stain the blood sample, wherein the microscope system is configured to acquire the first and second images by acquiring the first and second images of the blood sample, while the blood sample is in a stained state (above teaches acquiring first and second population images data; 0099-0103 teaches application of different color fluorescent dye which is view as stained).




Ortyn et al further teach:
wherein the computer processor is configured:
to identify one or more entities within the first image that are disposed in a vicinity of an erythrocyte, and which have dimensions that indicate that the entities could be platelets (0115-0119 teaches quantitative data treating erythrocyte lysing agent to erythrocyte with each cell further imaged to enable “list mode” inspection of any population of cells, where platelets are noted and considered as taught in 0008; list mode is view as listing all in the vicinity; figure 4 teaches cellular area/vicinity considered), by analyzing the first image (figure 5 and 0116-0119 teaches image feature analyzing/plotting of all subpopulation of cells. Examiner view that all images taken, first, second, third…etc, are all processed/analyzed), and
to select to compare the first and second images of the blood sample to one another at least partially in response thereto (Figure 3 teaches comparing of first and second images data).

Claim 33:
Ortyn et al teach:
wherein:
the microscope system is configured to acquire the first image of the blood sample by acquiring a first set of images of the blood sample that includes a plurality of images (0006-0010 teaches the use of microscope for diagnostic evaluation; figure 3 part 402 teaches image data from first population of cell; 0013-0016 teaches plurality of images/collection of multispectral images);
the microscope system is configured to acquire the second image of the blood sample by acquiring a second set of images of the blood sample that includes a plurality of images (0006-0009 teaches the use of microscope for diagnostic evaluation; figure 3 part 406 teaches image data from second population of cell; 0013-0017 teaches plurality of images/collection of multispectral images); and
the computer processor is configured to select to compare at least a portion of the images belonging to the plurality of first images to respective images belonging to the plurality of second images (figure 3 part 408 teaches analyzing of both image data from both first and second cell populations; 0014 teaches analyze subpopulation/portion of the population imaged).

Claim 34. 
(original) The apparatus according to claim 33, 
Ortyn et al further teach:
wherein the computer processor is configured to select to compare only some of the plurality of first images to respective images belonging to the plurality of second images, and is configured to determine a characteristic of all the blood samples based on comparing only some of the plurality of the first images to respective images belonging to second images (above teaches first and second images; 0075 teaches plurality of first and second images due to multispectral images by photometric and morphological image features with multi-mode to discriminate cell characteristics in cell population; 0074 teaches where selected pairs/subsets (selected from plurality of first to second from the multispectral images above) of imaging are compared  for different characteristic such as shape, position, ratio, density, relative placement).



(original) The apparatus according to claim 33, 
Ortyn et al further teach:
wherein the computer processor, in selecting to compare the first and the second image of the blood sample to one another, is configured to select to acquire the second set of image of blood sample, the second set of images imaging a portion of the blood sample that is smaller than a portion of the blood sample that was imaged by the acquiring the first set of images (above teaches first and second images of blood samples; 0075 teaches plurality of first and second images due to multispectral images by photometric and morphological image features with multi-mode to discriminate cell characteristics in cell population; 0074 teaches where selected pairs/subsets (selected from plurality of first to second from the multispectral images above) of imaging are compared; 0128-0132, especially 0128 teaches total intensity (first image) and the smaller portion image set such as small total, where small total is view as the smaller portion of data extracted). 

Claim 36: cancel

Claim 37:
The combination of Ortyn et al and Lin et al teaches:
The apparatus according to claim 27, 
Lin et al teach:
wherein the computer processor is configured to determine whether the entity is an extra-erythrocytic  or an intra-erythrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell), at least partially based upon amount of motion between the erythrocytic and the entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary), and the time interval between acquisition of the first and second images (figure 3 teaches first and second time between step 330-379 and loop back to 330 again, as well as step 398 repeating for another/second image to be taking to determine parasitemia level, strain identification or stage identification between image acquisitions; 0043-0064 detail figure 3).

Claim 38:
The combination of Ortyn et al and Lin et al teaches:
The apparatus according to claim 27, 
Lin et al teach:
wherein the computer processor is configured to determine whether the entity is an extra-erythrocytic or an intra-erythrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell), at least partially base on upon an amount of motion between the erythrocyte and the entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary), and 
Ortyn et al further teach:
an amount of agitation applied to the blood sample between acquisition of the first and second image (0078 teaches consideration of imaging quality relative between the detector and the objects being imaged: photo charge shift rate with image of the cell; 0086 teaches relative movement (amount of agitation) exist between object being imaged an the imaging system; 0008 teaches where red blood cells as samples that are being imaged). 

Claim 39:
The combination of Ortyn et al and Lin teach:
The apparatus according to claim 27, 
Lin et al teaches:
wherein the computer processor is configured to determine whether the entity is an extra-erythrocytic or an intra-erythrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell), at least partially based upon an amount of motion between the erythrocyte and the entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary)
Ortyn et al further teaches:
the time interval between the acquisitions of the first and second images (figure 3 part 402 teaches image data from first cell/blood and part 406 teaches image data from second cell/blood using the microscope disclosed above; starting 0023 teaches where the cells can be acquired at different times to aid in quantifying cellular changes over time), and the amount of agitation applied to the blood sample between the acquisitions of the first and second images (0078 teaches consideration of imaging quality relative between the detector and the objects being imaged: photo charge shift rate with image of the cell; 0086 teaches relative movement (amount of agitation) exist between object being imaged an the imaging system; 0008 teaches where red blood cells as samples that are being imaged).

Claim 40:
The combination of Ortyn et al and Lin teach:
The apparatus according to claim 27, 
Lin et al teach:
wherein the computer processor is configured to perform a blood count of the subject (0053 teaches counting of red cell and white blood cells as well, where white blood cell are the entity outside of red blood cell; 0059 teaches counting of anomalous bodies/entity that are inside the cell, parasite footprints), at least partially based upon determining whether the entity is an extra-erythrocytic or an intra-erythrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell), and the computer processor is configured to generate the output by generating an indication of the blood count (0053 teaches counting of red cell and white blood cells as well, counting is the output generated regarding the blood count).

Claim 41:
The combination of Ortyn et al and Lin teach:
The apparatus according to claim 27, 

wherein the computer processor is configured to diagnose the subject as suffering from an intra-erythrocytic infection (0014 teaches diagnosed such as malaria which is an intra-erythrocytic infection with human/subject examination, where 0015 teaches such diagnosed can be automated/computer process), at least partially based upon determining whether the entity is an extra-erythrocytic or an intra-erythrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell), and the computer process is configured to generate the output by generating an indication of the diagnosis (0014-0015 teaches diseases can also be diagnosed by human examination with automated examination to classify/output the candidates as such parasites).

Claim 42:
The combination of Ortyn et al and Lin teach:
The apparatus according to claim 27, 
Lin et al teach:
wherein the computer processor is configured to diagnose the subject as suffering from a medical condition (0014 teaches diagnosed such as malaria which is an intra-erythrocytic infection/medical infection for human/subject examination, where 0015 teaches such diagnosed can be automated/computer process), at least partially based upon determining whether the entity is an extra-erythrocytic or an intra-erythrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell), and the computer processor is configured to generate the output by generating an indication of the diagnosis (0014-0015 teaches diseases can also be diagnosed by human examination with automated examination to classify/output the candidates as such parasites).

Claim 43:
The combination of Ortyn et al and Lin et al teach:
The apparatus according to claim 27,  
Ortyn teaches:
wherein the computerprocessor is configured to determine whether the entity is a platelet (0115 teaches quantitative data treating erythrocyte lysing agent to erythrocyte with each cell further imaged to enable “list mode” inspection of the population of cells, where platelets are noted and considered as taught in 0008 as part of population in cell samples; list mode is view as listing all entities in the vicinity; figure 4 teaches cellular area/vicinity considered).
Lin et al teach:
at least partially based upon determining whether the entity is an extra-erythrocytic or an intra-erythrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside (intra-erythrocytic) as well as outside the red-blood-cell (extra-erythrocytic)).

Claim 45:
The combination of Ortyn et al and Lin teach:
The apparatus according to claim 27, 

wherein the computer processor is configured to determine whether the entity is an intra-erythrocytic parasite (0014-0015 teaches diseases can also be diagnosed for human examination with automated examination to classify/output the candidates as such parasites), at least partially base up on determining whether the entity is an extra-erythrocytic or an intra-erythrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell).

Claim 46:
The combination of Ortyn et al and Lin teach:
The apparatus according to claim 27, 
Lin et al teach:
wherein the computer processor is configured to determine that the entity is an intra-erythrocytic parasite (0014-0015 teaches diseases can also be diagnosed for human examination with automated examination to classify/output the candidates as such parasites) selected from the group consisting of a Plastmodium parasite and a Babesia parasite (0006 teaches consideration of Plasmodium life cycle with state invading the red blood cell and matures by forming a ring-shape cell), at least partially base up on determine whether the entity is an extra-erythrocytic or an intra-erythrocytic entity (0006 further details of stage of growth from invading blood cell (still outside), reproduce (inside) and burst the host red blood cell (outside again); 0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell). 

Claim 53:
Ortyn et al teach the method carried out (figures 3 and 15 teaches a flowchart/method that is carried out by apparatus above):
A method for use with a blood sample that was drawn from a subject, the method comprising:
using a microscope system (starting 0006 teaches the use of microscope for diagnostic evaluation), acquiring:
a first image of the blood sample, using a microscope system, and a second image of the blood sample, there being a time interval between acquisitions of the first and second images (figure 3 part 402 teaches image data from first cell/blood and part 406 teaches image data from second cell/blood using the microscope disclosed above; 0023-0027 teaches where the cells can be acquired at different times to aid in quantifying cellular changes over time); and 
using a computer processor (0153-0157 teaches the require image processing including computing devices with processor such as laptop, networked, mainframe, hand-held, and other that include a processor and a memory in the execution of plurality of functions):
analyzing the first image of the blood sample, at least partially in response thereto (figure 3 part 402 teaches image data from first cell/blood and part 404 teaches analyze of image with photometric or morphometric image features associated with disease condition and type):
selecting to compare the first and second images of the blood sample to one another (figure 3 part 402 and 0100-0104 where select first image are those of identify a disease condition, further detailed in 0104, and where second image are healthy image cells in order to quantified a difference)
comparing the first and second images of the blood sample to one another (figure 3 part 408 and 0102-0105 teaches where previously identified image feature/first image to determine whether the disease condition is present in the second population of cell), and
determining a characteristic of the blood sample, at least partially based upon comparing the first and second images of the blood sample to one another (figure 3 part 408 and 0100-0104 teaches identify likely carcinoma cells/characteristic between the comparing first and second images; 0101-0104 further identify some other differences/characteristic such as CLL and/or lymphocytes ratio), and
generating an output on an output device, in response to the determined characteristic (0024-0027 teaches output provide quantitative indication of treatment of improved condition of the patient suffering from disease condition/characteristic such as lymphocytes ratio taught above).
Ortyn et al teach all the subject matter above, but not the following which is taught by Lin et al:
 by determining whether between acquisitions of the first and second images (figure 3 teaches first and second time between step 330-379 and loop back to 330 again, as well as step 398 repeating for another/second image to be taking to determine parasitemia level, strain identification or stage identification between image acquisitions; 0043-0064 detail figure 3), there was relative motion between at least one erythrocyte within the sample and at least one entity within the sample (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary); and
at least partially in response thereto, determining whether the entity is an extra-erythrocytic or an intra-erythrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell), and
generate an output in response to the determined characteristic (0056 teaches output regarding blood cell gone and parasite candidates remain would help conclude the characteristic of this sample; 0058 output anomalous bodies inside and outside red-blood cell help conclude the food print of the sample; 0064 teaches outputting analysis of shape characteristic of the parasite such as spherical, elongated, ring-shaped, banana-shaped to show different stages and different strains with generating/output data to indicates the species, distribution is view as characteristic as well).
Ortyn et al and Lin et al are both in the field of image analysis especially in the interaction between red blood cell and anomalous entity in time digital imaged samples such that the combine outcome is predictable. 
It would have been obvious to one having ordinary skill before the effective filing date to modify Ortyn et al by Lin et al regarding determination of entity in/outside of the red-blood cell to correctly classify the sample to prevent miss detection and lethal consequence as disclosed by Lin et al in paragraph 0011.

Claim 54:
The combination of Ortyn et al and Lin teach:
The method of claim 53, 
Lin et al teach:
wherein the determine whether the entity is an extra-erythrocytic or an intra-erythrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell), is at least partially based on upon an amount of motion between the erythrocyte and the entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary), and the time interval between acquisitions of the first and second images (figure 3 teaches first and second time between step 330-379 and loop back to 330 again, as well as step 398 repeating for another/second image to be taking to determine parasitemia level, strain identification or stage identification between image acquisitions; 0043-0064 detail figure 3).

Claim 55:
The combination of Ortyn et al and Lin teach:
The method of claim 53, 
Lin et al teach:
further comprising using the computer processor, performing a blood count of the subject (0053 teaches counting of red cell and white blood cells as well, where white blood cell are the entity outside of red blood cell; 0059 teaches counting of anomalous bodies/entity that are inside the cell, parasite footprints), at least partially based upon determining whether the entity is an extra-erythrocytic or an intra-erythrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell), and wherein generating output, comprising generating an indication of the blood count (0053 teaches counting of red cell and white blood cells as well, counting is the output generated regarding the blood count).


The combination of Ortyn et al and Lin teach:
The method of claim 53, 
Lin et al teach:
further comprising using the computer processor, diagnosing the subject as suffering from an intra-erthrocyic infection (0014 teaches diagnosed such as malaria which is an intra-erythrocytic infection with human/subject examination, where 0015 teaches such diagnosed can be automated/computer process), at least partially based upon determining whether the entity is an extra-erythrocytic or an intra-erythrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell), and wherein generating the output comprises generating an indication of the diagnosis (0014-0015 teaches diseases can also be diagnosed by human examination with automated examination to classify/output the candidates as such parasites).

Claim 57:
The combination of Ortyn et al and Lin teach:
The method of claim 53, 
Lin et al teach:
further comprising using the computer processor diagnosing the subject as suffering from a medical condition (0014 teaches diagnosed such as malaria which is an intra-erythrocytic infection/medical infection for human/subject examination, where 0015 teaches such diagnosed can be automated/computer process), at least partially, based upon determining (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell), and wherein generating the output comprises generating an indication of the diagnosis (0014-0015 teaches diseases can also be diagnosed by human examination with automated examination to classify/output the candidates as such parasites).

Claim 58:
The combination of Ortyn et al and Lin et al teach:
The method of claim 53, 
Ortyn teaches:
wherein determining a characteristic of the blood sample comprise determining whether the entity is a platelet (0115 teaches quantitative data treating erythrocyte lysing agent to erythrocyte with each cell further imaged to enable “list mode” inspection of the population of cells, where platelets are noted and considered as taught in 0008 as part of population in cell samples; list mode is view as listing all entities in the vicinity; figure 4 teaches cellular area/vicinity considered).
Lin et al teach:
at least partially based upon determining whether the enity is an extra-erythrocytic or an intra-erythrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside (intra-erythrocytic) as well as outside the red-blood-cell (extra-erythrocytic)). 

Claim 60:
The combination of Ortyn et al and Lin teach:
The method of according claim 53, 
Lin et al teach:
further comprising determining whether the entity is an intra-erythrocytic parasite (0014-0015 teaches diseases can also be diagnosed for human examination with automated examination to classify/output the candidates as such parasites), at least partially based upon determining wheather the entity is an extra-erythroyctic or an intra-erythrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell).

Claim 61:
The combination of Ortyn et al and Lin teach:
The method of according claim 60, 
Lin et al teach:
wherein determining whether the entity is an intra-erythrocytic parasite comprises determining whether the entity is an intra-erythrocytic parasite (0014-0015 teaches diseases can also be diagnosed for human examination with automated examination to classify/output the candidates as such parasites) selected from the group consisting of
a Plasmodium parasite, and a Babesia parasite (0006 teaches consideration of Plasmodium life cycle with stage invading the red blood cell and matures by forming a ring-shape cell)
least partially based upon determining whether the entity is an extra-erythroyctic or an intra-erythrocytic entity (0006 further details of stage of growth from invading blood cell (still outside), reproduce (inside) and burst the host red blood cell (outside again); 0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell).

Claim 44 rejected under 35 U.S.C. 103 as being unpatentable over Ortyn et al (US 2010/0232675) in view of Lin et al (US 2004/0241677) as applied to claim 27 above, and further in view of Kallick (2006/0051778).
Claim 44:
The apparatus according to claim 27, 
The combination of Ortyn et al and Lin et al teaches:
Lin et al teach:
 wherein the computer processor is configured to determine whether the entity is an extra-erythrocytic or an intra-erythrocytic entity comprises determining whether the intra-erythrocytic entity is an intra-erytrhrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell) selected from the group consisting of a: 
at least partially based upon determining whether the entity is an extra-erythroyctic or an intra-erythrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary)

a Howell Jolly body, a reticular network of ribosomal DNA, a Heinz body, a Pappenheimer body, and a nucleus of a nucleated erythrocyte (0080 teach observation of erythrocytes regarding Howell-Jolly, Heniz and nuclear remanats). 
Ortyn et al, Lin et al and Kallick are all the field of blood cell diagnosis such that that combine outcome is predictable.
It would have been obvious to one having ordinary skill before the effective filing date to modify Ortyn et al and Lin et al by Kallick regarding further consideration of Howell Jolly body, a Heinz body and a nucleus of a nucleated in regarding to erythrocytic (red blood cell) use for finding this infection in humans before, after or during the clinical manifestation of infection useful in identifying the intra-erythrocyte structures infection in a human body sample as disclosed by Kallick in 0025.

Claim 59 rejected under 35 U.S.C. 103 as being unpatentable over Ortyn et al (US 2010/0232675) in view of Lin et al (US 2004/0241677) as applied to claim 53 above, and further in view of Kallick (2006/0051778).
Claim 59:
The method of claim 53, 
The combination of Ortyn et al and Lin et al teaches:
Lin et al teach:
wherein determine whether the entity is an extra-erythrocytic or an intra-erythrocytic entity comprises determining whether the intra-erythrocytic entity is an intra-erytrhrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary; 0058 teaches determination of anomalous bodies inside as well as outside the red-blood-cell) selected from the group consisting of a: 
at least partially based upon determining whether the entity is an extra-erythroyctic or an intra-erythrocytic entity (0056 teaches vector/movement consideration between parasites/entity and normal red blood cell/erythrocyte due to pixel analysis in regarding to falling in/outside boundary).
Ortyn et al and Lin et al in combination do not teach the following subject matter, which is taught by Kallick:
a Howell Jolly body, a reticular network of ribosomal DNA, a Heinz body, a Pappenheimer body, and a nucleus of a nucleated erythrocyte (0080 teach observation of erythrocytes regarding Howell-Jolly, Heniz and nuclear remanats). 
Ortyn et al, Lin et al and Kallick are all the field of blood cell diagnosis such that that combine outcome is predictable.
It would have been obvious to one having ordinary skill before the effective filing date to modify Ortyn et al and Lin et al by Kallick regarding further consideration of Howell Jolly body, a Heinz body and a nucleus of a nucleated in regarding to erythrocytic using for finding this infection in humans before, after or during the clinical manifestation of infection useful in identifying the intra-erythrocyte structures infection in a human body sample as disclosed by Kallick in 0025.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656